UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4505



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

EUGENE BERNARD MOSS,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-04-160-V)


Submitted:   April 19, 2006                   Decided:   May 17, 2006


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Gronquist, NIXON, PARK, GRONQUIST & FOSTER, P.L.L.C.,
Charlotte, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, Keith M. Cave, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eugene Bernard Moss pled guilty without a plea agreement

to one count of possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2000).                    The district court

sentenced him to 115 months in prison.                   Moss timely appeals his

sentence.

            Moss first contends that his sentence violates the Sixth

Amendment, pursuant to United States v. Booker, 543 U.S. 220

(2005).     As Moss correctly notes, Booker held that the mandatory

application      of    the    federal       sentencing     guidelines       to   impose

sentencing enhancements based on facts found by the court by a

preponderance of the evidence violated the Sixth Amendment. Id. at
233-34.     However, the district court treated the guidelines as

advisory    in   determining          Moss’    sentence    and    the    use     of    the

preponderance         of    the   evidence      standard    while       applying       the

guidelines as advisory does not violate the Sixth Amendment.

United States v. Morris, 429 F.3d 65, 72 (4th Cir. 2005).

            Moss      also    argues    that    the   district      court      erred    by
allocating    two      criminal    history      points    under     U.S.    Sentencing
Guidelines Manual §§ 4A1.1(b) and 4A1.2(e) (2003) for an unlawful

concealment adjudication that occurred when he was eleven years

old.   We find that such an adjudication did not constitute a

“juvenile status offense” under USSG § 4A1.2(c)(2) and that his

commitment    to      the    Office    of     Juvenile    Justice    for     violating

probation for that adjudication amounted to confinement under USSG




                                         - 2 -
§ 4A1.2(d)(2). Consequently, the unlawful concealment adjudication

was properly included in Moss’ criminal history calculation.

          For these reasons, we affirm Moss’ sentence. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                              - 3 -